        Case 1:19-cv-00810-RBW Document 115 Filed 03/30/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )

                       DEFENDANT’S NOTICE OF SUBMISSION
                      OF DOCUMENTS FOR IN CAMERA REVIEW

       On March 5, 2020, the Court ordered Defendant to “submit the unredacted version of the

Mueller Report to the Court for its in camera review.” Order, ECF No. 112. On March 16, 2020,

the Court ordered Defendant to “submit unredacted copies of the final two pages of its October 10,

2019 production to the Court for its in camera review.” Minute Order (Mar. 16, 2020).

       Pursuant to those Orders and instructions from chambers, on March 30, 2020, undersigned

counsel hand-delivered two paper copies and one electronic copy of the two records at issue to
         Case 1:19-cv-00810-RBW Document 115 Filed 03/30/20 Page 2 of 3



chambers. Also included with those copies is a cover letter from the Office of Information Policy,

which is attached to this notice.



Dated: March 30, 2020                        Respectfully submitted,

                                             ETHAN P. DAVIS
                                             Principal Deputy Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch

                                             /s/ Courtney D. Enlow
                                             COURTNEY D. ENLOW
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Room 12102
                                             Washington, D.C. 20005
                                             Tel: (202) 616-8467
                                             Email: courtney.d.enlow@usdoj.gov

                                             Counsel for Defendant




                                                2
         Case 1:19-cv-00810-RBW Document 115 Filed 03/30/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 30, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
       Case 1:19-cv-00810-RBW Document 115-1 Filed 03/30/20 Page 1 of 2
                                                             U.S. Department of Justice
                                                             Office of Information Policy
                                                             441 G Street, NW
                                                             Sixth Floor
                                                             Washington, DC 20530


Telephone: (202) 514-3642

                                                             March 25, 2020

                                                      Re:    EPIC v. DOJ, 19-cv-810 (RBW)

Dear Judge Walton:

       Enclosed are seven PDF documents that have been prepared for in camera review as
ordered in your Memorandum Opinion and Order issued March 5, 2020 (ECF Nos. 111 and 112)
and your Minute Order entered March 16, 2020.

        Six PDFs consist of the Report On The Investigation Into Russian Interference In The
2016 Presidential Election prepared by Special Counsel Robert S. Mueller, III (“the Mueller
Report”). Each redaction is highlighted and the corresponding FOIA Exemption and/or coded
category, as explained in the chart below, appears in either the right or left margin of the Mueller
Report. The highlighting is either in yellow or blue; these colors serve no independent purpose
other than to differentiate portions of the same sentence or paragraph where the FOIA
Exemptions applied to each portion differ.

       The coded categories, as set forth in OIP’s Declaration of Vanessa R. Brinkmann, ECF
No. 54-3, are as follows:

  EXEMPTIONS AND                                CATEGORY DESCRIPTION
 CODED CATEGORIES

 Exemption (b)(3)               Information protected by statute
                     (b)(3)-1   Federal grand jury information, prohibited from disclosure by
                                Rule 6(e) of the Federal Rules of Criminal Procedure
                     (b)(3)-2   Intelligence sources and methods, prohibited from disclosure by
                                the National Security Act of 1947, 50 U.S.C. § 3024(i)(1)
 Exemption (b)(5)               Information withheld pursuant to the deliberative process
                                privilege
                     (b)(5)-1   Deliberations about application of law to specific factual
                                scenarios
                   (b)(5)-2     Deliberations about charging decisions not to prosecute
 Exemption (b)(7)(A)            Pending law enforcement proceedings
 Exemption (b)(7)(B)            Information which would deprive a person of a right to a fair
                                trial or impartial adjudication
 Exemptions (b)(6) and          Unwarranted invasion of personal privacy
 (b)(7)(C)
       Case 1:19-cv-00810-RBW Document 115-1 Filed 03/30/20 Page 2 of 2
                                                -2-


         (b)(6)/(b)(7)(C)-1 Names, social media account information, and other contact
                            information of unwitting third parties
         (b)(6)/(b)(7)(C)-2 Names and personally-identifiable information about individuals
                            not charged by the SCO
         (b)(6)/(b)(7)(C)-3 Information concerning a subject of the investigation by the SCO
         (b)(6)/(b)(7)(C)-4 Names, social media account information, contact information,
                            and other personally-identifiable information of individuals
                            merely mentioned in the Report
 Exemption (b)(7)(E)        Investigative techniques and procedures
                (b)(7)(E)-1 Information that would reveal techniques authorized for and
                            used in national security investigations
                (b)(7)(E)-2 Details about techniques and procedures that would reveal
                            investigative focus and scope, and circumstances, methods and
                            fruits of investigative operations

Please note that the header at the top of several pages contained in Volume I of the Mueller
Report is omitted. This is the result of a technical error and should not affect the in camera
review of the material underlying the redactions.

        The seventh PDF consists of the two pages with privacy withholdings that were released
to Plaintiff on October 10, 2019. These withholdings are highlighted in yellow with the
applicable FOIA Exemptions listed in the right margin.

                                                             Sincerely,



                                                             Vanessa R. Brinkmann
                                                             Senior Counsel
